DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 2 states “cap” and “end caps.”  There is no difference between the “cap” and the “end caps.”  However, claim 3 is repetitious in mentioning the same element twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hay et al. (US 8181807) (Hay).

Hay disclose a replacement bottom kit assembly for a waste container or dumpster comprising: a bottom piece (outer support structure 11) comprising three sides; a cap piece (container 14) comprising three sides; one or more rails (rails 140 on the bottom wall of support structure 11) capable of attachment to the bottom piece; one or more end caps (end portions of rails which are closed or capped) attached to the rails.  See marked close up of Fig. 1:

    PNG
    media_image1.png
    682
    768
    media_image1.png
    Greyscale


Re claim 2, industry standard sized waste containers and dumpsters doesn’t identify a specific dimension for the sides of the assembly.  Re claim 6, industry sized commercial steel waste container of dumpster doesn’t identify a specific dimension for the bottom of the assembly.
Re claim 3, steel and stainless steel are discussed as materials in column 24, line 7 of the specification.
Re claim 5, the nested configuration is shown in Fig. 2.
Re claims 2, 5 and 6, the Office notes the use of functional language:  In claim 2, “are dimensioned to fit”, in claim 5, “may be nested into” and in claim 6, configurable to replace” are functional limitations which describe the intended use of the assembly.  The structural elements of Hay are capable of being used in the intended manner described.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bersani (US 5170901).
Bersani discloses a cargo container.  The cargo container has two main parts: a larger outer container (transportable construction element 1) and a smaller inner container (internal container 11) which nests within the support structure, the container 11 slides into and out of the element 1 as shown by the double arrow F in Fig. 1.  See column 5, lines 41-52.  See marked close up of Fig. 1:


    PNG
    media_image2.png
    543
    768
    media_image2.png
    Greyscale

Bersani disclose a replacement bottom kit assembly for a waste container or dumpster comprising: a bottom piece (element 1) comprising three sides; a cap piece (inner container 11) comprising three sides; one or more rails (footers or lower rails of frame 2, one rail shown in Fig. 1 at one end, another rail at opposite end and side rails) capable of attachment to the bottom piece; one or more end caps (corner elements 8 which cover end portions of lower rails which are closed or capped) attached to the rails.  
Re claim 2, industry standard sized waste containers and dumpsters doesn’t identify a specific dimension for the sides of the assembly.  Re claim 6, industry sized commercial steel waste container of dumpster doesn’t identify a specific dimension for the bottom of the assembly.
Re claims 2, 5 and 6, the Office notes the use of functional language:  In claim 2, “are dimensioned to fit”, in claim 5, “may be nested into” and in claim 6, configurable to replace” are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/                     Primary Examiner, Art Unit 3733